Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered on March 7, 1988, which, after a jury trial, convicted defendant of two counts of attempted murder in the second degree, one count of robbery in the first degree, two counts of attempted robbery in the first degree, one count of criminal possession of a weapon in the second degree, and one count of criminal possession of a weapon in the third degree, and sentenced him, as a predicate felony offender, to indeterminate prison terms of 12 Vi to 25 years on the attempted murder counts and on the first degree robbery count, 7 Vi to 15 years on the attempted robbery count and the second degree weapon count, and 3 Vi to 7 years on the third degree weapon count, all sentences to run concurrently, unanimously affirmed.
Competent evidence in the record supports the trial court’s conclusion that the arresting officer had an adequate description of the defendant, that he had observed defendant’s furtive behavior before stopping the defendant without forcibly detaining him, and that he did not arrest the defendant until after the complainant’s identification. The arresting officer exercised his common-law right to inquire which was legitimately activated by a founded suspicion that criminal activity was afoot (People v Jackson, 72 AD2d 149, 152-153).
Defendant’s motion to relieve counsel was properly denied. The defendant’s conclusory statements did not give rise to a serious possibility of irreconcilable conflict with his lawyer (People v Sides, 75 NY2d 822, 825). In any case, the record shows that the court did make "some minimal inquiry” (supra, at 825). Concur—Sullivan, J. P., Rosenberger, Wallach, Asch and Smith, JJ.